DETAILED ACTION
This action is responsive to the Application filed 03/24/20. 
Accordingly, claims 1-5 are submitted for prosecution on merits.
Specification
ABSTRACT Amendment
The Abstract is being amended as follows:
-based system are compiled in a tabular format. Each of the plurality of events are represented as a regular expression. Further, timed finite automaton is constructed for each regular expression prior to applying the ARD algorithm.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims, for compliancy with rules that preclude parenthethized numerals to be integrated or embedded with the claim language, claims 1 and 5 have been amended as follows.
Claim 1: (currently Amended, line 6)

Claim 5: (currently Amended, line 8)
… format comprises a plurality of rows 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
A processor-implemented method, the method comprising:
(i) receiving, by one or more hardware processors, a plurality of input signals and a plurality of output signals of a system under test, represented as a regular expression corresponding to a plurality of events of the system under test in a tabular format, wherein the tabular format comprises a plurality of rows;
creating, by the one or more hardware processors, a plurality of state machines for each of the plurality of regular expressions associated with the tabular format;
(ii) initializing, by the one or more hardware processors, generation of a control graph with a first node for the system under test, wherein the graph is grown by adding a node and an edge when there is a change in an input signal among the plurality of input signals of the tabular format, wherein each edge of the graph is associated with the plurality of input signals, a moisture value and a goodness value (ƞ); 
growing, by the one or more hardware processors, the control graph until the plurality of rows are processed, where growing the control graph comprises:
(iii) selecting, by the one or more hardware processors, an unprocessed row among the plurality of rows as a target row based on a distance, wherein the distance is computed based on a weighted sum of a number of transitions required to reach final state in each of the state machine associated with the target row;
computing, by the one or more hardware processors, an input value for each non-empty input signal among the plurality of input signals of the target row by querying the plurality of state machines associated with the target row;
(iv) computing, by the one or more hardware processors, an initial fitness value for each non-empty input signal, wherein the initial fitness value of each nonempty input signal is associated with a plurality of outgoing edges of a current node of the control graph;
computing, by the one or more hardware processors, a final fitness value for each non-empty input signal based on the initial fitness value, timing constraints and dependency constraints associated with each of the non-empty input signal;
(v) selecting, by the one or more hardware processors, at least one non-local input signal among the plurality of input signals in a probabilistic manner based on the final fitness value, 
wherein if an input signal among the plurality of input signals is a local input signal, the value of the local input signal is checked for presence in the plurality of output signals of rows other than the target row by recursive backtracking to obtain a non-local input signal;
computing, by the one or more hardware processors, a time for the selected non-local input signal based on the timing constraints;
(vi) executing, by the one or more hardware processors, each state machine of each of the plurality of rows associated with the tabular format based on the value of the selected non-local input signal(s) and the computed time;
updating, by the one or more hardware processors, the control graph by creating a new node and a new edge, with updated input values, the moisture value and the goodness value (ƞ) associated with the edge, wherein the moisture is updated only if an unprocessed row is processed, and wherein the goodness value (ƞ) is updated when a target row is processed; and 
(vii) generating, by the one or more hardware processors, a plurality of test cases by selecting a plurality of paths, wherein each path among the plurality of paths begins at the first node of the control graph and terminates at a node of the control graph, corresponding to process completion of the target row, wherein each of the plurality of test cases comprises a plurality of timed input variable pair and a plurality of timed output variable pair.
	(as recited in claims 1, 3, 5)
Beskrovny et al, USPubN: 2014/0283080, discloses identification of web methods pairs per a WSDL construction (or directed graph built ) whereby input and output correlation from nodes of a traversed directed graph (and node connectivity) associated with the web service supports determination of a match effecting name of input parameter and an output parameter.  Beskrovny traversal of directed graph per a WSDL construction for determining a match between input and output parametric (web servicing) call context is not concerned with iteratively selecting – per (iii) - according to non-empty input signal of unprocessed row (the row of regular expression per (i) ) and growing of control graph based thereon per (ii) -  where final fitness value is computed from a initial fitness value, timing constraints of the selected input, such that a recursive backtracking can identify a non-local input signal as in (iv) in relevance to presence of output value as in (v) such that execution of the selected non-local input values and state machine associated therewith adds new node and new edge, and also updates a moisture value and goodness value as in (vi) whereby test case generating includes timed input and output variable pair as in (vii)
Wang et al, USPubN: 2016/0283201, discloses UML based test, simulation and activity diagram mapping method, where XML format of node activities is translated to the model activityy diagrams for analytics where node coverage respective to a threshold is read along witth constraint conditions and recorded in accordance to behaviour flow and exit transitions or fork.  The UML based test coverage in Wang fails to fulfill scenario of iteratively selecting – per (iii) - according to non-empty input signal of unprocessed row - the row of regular expression per (i) ) and growing of control graph based thereon per (ii) -  where final fitness value is computed from a initial fitness value, timing constraints of the selected non-empty input, such that a recursive backtracking can identify a non-local input signal as in (iv) in relevance to presence of output value as in (v) such that execution of the selected non-local input values and state machine associated therewith adds new node and new edge, and also updates a moisture value and goodness value as in (vi) whereby test case generating includes timed input and output variable pair as in (vii)
Zhang et al, “Path-oriented test data generation using symbolic execution and constraint solving techniques” SEFM’04, Conference date: Sept. 30, 2004, discloses symbolic execution where each path and associated symbolic variables are analyzed in relevance to transition action and predicate expressions (per definition of symbols and variables) attached with initial and terminal EFSM states, the verification of the state translation in terms of computing feasibilty of program paths which is supportive of concrete execution and constraint resolving targeted for the actual test, such that test data is derived from path condition algorithmic processing, where path feasibility selectivity is based on whether a precond value is matched with a postcond value, where suitable values are always found for the variables as well as their being updated along the path evaluation. 
Symbolic execution using graph and finite state transition to derive feasibility of paths where values for variables used in the predicate are obtained as constraints resolution per Zhang cannot fulfill the totality of features such as generating a control flow graph from tabular row constructed from regular expressions received in (i) according to dynamics of test and graph nodes being grown from row processing as in (ii), with each row selection based on distance as per (iii), the iteratively selecting according to non-empty input signal of unprocessed row where final fitness value is computed from a initial fitness value, timing constraints of the selected input, such that a recursive backtracking can identify a non-local input signal as in (iv) in relevance to presence of output value as in (v) such that execution of the selected non-local input values and state machine associated therewith adds new node and new edge, and also updates a moisture value and goodness value as in (vi) whereby test case generating includes timed input and output variable pair as in (vii)
Zinger et al, USPN: 10,713,151, discloses path coverage expansion approach to consolidate test suite, where non-covered portion from a static analysis correlated to trigger activation are parsed and identified for selective capturing of data as solution to sufficiently expand coverage, where the test sufficiency check employs concolic test and variable solver per a symbolic execution bearing static analyisis in terms of amount ot time and memory and trade-off effects to achieve time-driven computations and interoperability of test units, the static analysis added with corpus testing and values guided by regular expression traversal for determining, tuning path coverage in association with received programming input from users per effect of control flow graph and associated parameterized context with users production environment, the parameterization and condition settings to governing the test or machine learning model.  Coordination of parameterization of user condition via a corpus test on basis of regular expression and users provided control flow graph complementing a static analysis to derive data sufficiency to consolidate test coverage and path expension on basis of non-covered portions in Zinger fails to fulfill the totality of generating a control flow graph from tabular row constructed from regular expressions received in (i) according to dynamics of test and graph nodes being grown from said row processing as in (ii), with each row selection based on distance as per (iii), iteratively according to non-empty input signal of unprocessed row where final fitness value is computed from a initial fitness value, timing constraints of the selected input, such that a recursive backtracking can identify a non-local input signal as in (iv) in relevance to presence of a output value as in (v) such that execution of the selected non-local input values and state machine associated therewith adds new node and new edge, and also updates a moisture value and goodness value as in (vi) whereby test case generating includes timed input and output variable pair as in (vii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 25, 2021